Citation Nr: 0804549	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-35 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the upper extremities.  

2.  Entitlement to service connection for residuals of 
frostbite of the lower extremities.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
the following disabilities:  residuals of frostbite of the 
lower extremities, residuals of frostbite of the upper 
extremities, peripheral neuropathy of the upper extremities, 
and peripheral neuropathy of the lower extremities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of residuals of frostbite of the upper 
and lower extremities is not of record.  

3.  Competent evidence of peripheral neuropathy of the upper 
and lower extremities is not of record.  


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the upper and lower extremities 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

2.  Peripheral neuropathy of the upper and lower extremities 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The veteran contends that service connection is warranted for 
his residuals of frostbite and peripheral neuropathy of the 
upper and lower extremities.  In a February 2004 personal 
statement, the veteran explains that during his active 
military service, he was taken to a base medical facility for 
suspected frostbite while stationed in Fort Carson, Colorado.  
He stated that he had been on guard for four hours without 
adequate clothing, and he has endured problems with cold 
sensitivity to his hands and feet since that time.  The 
veteran further added that he cannot have blankets on his 
feet due to the discomfort and pain of his skin.  The veteran 
asserts that his current disabilities are attributable to his 
active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for residuals of frostbite and 
peripheral neuropathy of the upper and lower extremities.  
While the veteran is competent to allege that he suffered 
from frostbite, which caused his residuals and peripheral 
neuropathy, the service medical records do not substantiate 
that allegation.  In fact, service medical records contain no 
complaints, treatment, diagnosis of frostbite, or diagnosis 
of peripheral neuropathy, and there is no evidence of 
"suspected frostbite" while the veteran was stationed in 
Fort Carson, Colorado.  An expiration of term of service 
(ETS) examination conducted in August 1964 found no 
abnormalities associated with the veteran's feet, lower 
extremities, or upper extremities, and the veteran indicated 
on his August 1964 report of medical history has never having 
cramps in his legs; bone, joint, or other deformity; or loss 
of arm, leg, finger or toe.  The Board notes that the veteran 
reportedly had foot trouble; however, the physician that 
performed the veteran's ETS examination noted that the 
veteran had athlete's foot with no recurrence.  

Furthermore, there is no competent evidence of a current 
disability related to residuals of frostbite and peripheral 
neuropathy of the upper and lower extremities.  Post service 
treatment records reflect complaints of intermittent 
bilateral arm numbness and tingling as well as left leg 
numbness, primarily at the calf and thigh regions when 
walking.  A September 2003 private treatment record also 
notes the veteran's complaints of "throbbing and tingling" 
in both hands at night, and specifically states that he has 
endured these symptoms for a "couple of years."  It is also 
noted that an August 2002 private treatment record states 
"consider neuropathy or musculoskeletal source;" however, 
there are no diagnoses of residuals of frostbite and 
peripheral neuropathy of record.  

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which the symptoms of numbness and tingling in the 
extremities can be attributed, there is no basis to find that 
service connection may be granted for residuals of frostbite 
and peripheral neuropathy of the upper and lower extremities.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

There has been no showing in the veteran's service medical 
records and post service treatment records of residuals of 
frostbite and peripheral neuropathy of the upper and lower 
extremities.  The veteran has not brought forth competent 
evidence from a medical professional of a "disability" 
stemming from frostbite during service, and service 
connection for the claimed conditions cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Thus, in the absence of proof of a present 
disability for the claimed conditions, service connection 
must be denied.  

In the alternative, even if the Board assumes, without 
conceding, that the veteran has residuals of frostbite and 
peripheral neuropathy of the upper and lower extremities, the 
requirements for service connection still are not met.  The 
veteran has not brought forth competent evidence that his 
residuals of frostbite and peripheral neuropathy were 
incurred during his active service.  There is no competent 
and credible opinion in the claims file that has attributed 
the veteran's claimed conditions to service.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he has residuals of frostbite and peripheral 
neuropathy of the upper and lower extremities.  However, 
although the veteran is competent to describe symptoms 
observable to a lay person, he is without the appropriate 
medical training and expertise to offer an opinion on a 
medical matter, to include the diagnosis of a specific 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claims 
for service connection for residuals of frostbite of the 
upper and lower extremities and peripheral neuropathy of the 
upper and lower extremities, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter sent to the veteran.  In 
the January 2004 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concluded above that a preponderance of the evidence is 
against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records and private treatment records.  The Board notes that 
the veteran also listed four physicians that provided 
treatment for his claimed conditions.  In a February 2006 
letter, the RO requested the veteran complete a VA Form 21-
4142, Authorization and Consent to Release Information for 
the four physicians.  As of this date, no response has been 
received from the veteran.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claims for service connection 
for residuals of frostbite and peripheral neuropathy of the 
upper and lower extremities, the Board finds that VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claims.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed conditions may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed conditions and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
conditions and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability for the claimed conditions, 
although he was advised to submit or identify such evidence 
by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of current 
disabilities for the veteran's claimed conditions.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for residuals of frostbite 
of the upper extremities is denied.  

Entitlement to service connection for residuals of frostbite 
of the lower extremities is denied.  

Entitlement to service connection for peripheral neuropathy 
of the upper extremities is denied.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


